Citation Nr: 0119819	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  94-17 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
lumbar spine injury.

2.  Entitlement to service connection for the residuals of a 
head injury, to include organic brain syndrome and short term 
memory loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from June 1960 to March 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) regional office (RO) in Chicago, 
Illinois, which determined that new and material evidence had 
not been submitted to reopen claims of entitlement to service 
connection for the residuals of lumbar and cervical injuries, 
and which denied entitlement to service connection for the 
residuals of a head injury, including organic brain syndrome 
and short term memory loss.  These issues were considered by 
the Board in November 1996, at which time it was determined 
that new and material evidence had not been submitted to 
reopen a previously denied claim for entitlement to service 
connection for the residuals of a cervical injury.  However, 
the Board determined that new and material evidence had been 
submitted to reopen the veteran's claim for entitlement to 
service connection for a lumbar spine injury, then remanded 
the reopened claim to the RO for additional development and 
to allow them an opportunity to review the veteran's claim on 
a de novo basis.  The issue of entitlement to service 
connection for the residuals of a head injury, to include 
organic brain syndrome and short term memory loss was also 
remanded for additional development.  The requested 
development has been completed, and as the decisions of the 
RO have remained unfavorable to the veteran, his claims have 
been returned to the Board for further appellate review.  





FINDINGS OF FACT

1.  The service medical records show that the veteran's spine 
was normal on entrance into service, but document trauma to 
the lumbar spine in October 1961 and January 1964; a February 
1964 X-ray study revealed a slight deformity of the 
transverse processes of L2, L3, and L4 suggestive of previous 
trauma.

2.  Post service medical records show that the veteran has 
sustained several additional traumas to his spine following 
discharge, including a burst fracture of L1 following a 
skydiving accident in 1994 resulting in the need for surgery 
for open reduction and internal fixation with transpedicular 
L1 decompression, and fusion, with residual neurological 
complaints. 

3.  Current medical records, including a July 2000 VA medical 
opinion, state it is possible that a small portion of the 
veteran's current symptomatology is the result of the 
injuries sustained during active service, but attribute most 
of his symptoms to his post service injuries.  

4.  The service medical records are completely negative for 
evidence of an injury to the head.  

5.  An April 1994 private medical opinion that relates short 
term memory loss to the veteran's head injuries during active 
service is based entirely upon an unsubstantiated medical 
history provided by the veteran.  

6.  Additional medical records are negative for a current 
diagnosis of organic brain syndrome, or fail to relate any 
current residuals to head injuries that are confirmed to have 
occurred in the service medical records. 





CONCLUSIONS OF LAW

1.  A slight deformity of the transverse processes of L2, L3, 
and L4 was incurred due to active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).  

2.  The burst fracture of L1 with residual impairment was not 
incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).  

3.  The residuals of a head injury, to include organic brain 
syndrome and short term memory loss, were not incurred due to 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed a lumbar spine 
disability and organic brain syndrome with short term memory 
loss as a result of active service.  He argues that both of 
these disabilities are the result of automobile accidents 
during active service, and that they have been present since 
discharge from active service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If arthritis or other 
organic diseases of the nervous system become manifest to a 
degree of 10 percent within one year of separation from 
active service, then they are presumed to have been incurred 
during active service, even though there is no evidence of 
these disabilities during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103).  The record indicates that the 
veteran has received proper notice of all decisions, as well 
as a statement of the case that contained the pertinent laws 
and regulations, and supplemental statements of the case.  
The Board concludes that the discussions of the letters, the 
statement of the case, and the supplemental statements of the 
case sent to the veteran informed him of the manner of 
evidence required to establish service connection for his 
claimed disabilities, and that the VA's notification 
requirements have been met.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103).  As noted above, these claims 
were previously before the Board, but were remanded for 
additional development.  The veteran has been contacted on 
multiple occasions in order to obtain information regarding 
medical treatment for his claimed disabilities.  The RO has 
obtained all medical records identified by the veteran as 
available, and associated them with the claims folder.  
Finally, the veteran was afforded VA examinations in March 
2000, June 2000 and July 2000 in order to determine the 
nature and etiology of his claimed disabilities.  The RO 
reviewed the examination reports, and returned them to obtain 
the requested opinions and further examinations when they 
were found to be inadequate.  The examinations were 
completed, and the requested opinions were obtained.  The 
Board must conclude that the duty to assist has been 
completed.  

Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further development and further expending of the 
VA's resources is not warranted.  Any "error" to the 
veteran resulting from this decision does not affect the 
merits of his claim or substantive rights, for the reasons 
discussed above, and is therefore, harmless.  See 38 C.F.R. 
§ 20.1102.  

Lumbar Spine

The February 1960 entrance examination states that the 
veteran's spine was normal.  A June 1960 statement indicates 
that there had been no change in the veteran's physical 
condition since the February 1960 examination.

The service medical records include a July 1961 report that 
states the veteran was apparently in a car accident a few 
hours ago.  A physical examination was unremarkable except 
for abrasions and small lacerations.  An injury to the back 
was not noted.  

October 1961 records show that the veteran was admitted to 
the dispensary after falling down a flight of stairs and 
sustaining contusions and abrasions of the back, left 
forearm, and left lower extremities.  A physical examination 
was essentially unremarkable except for the abrasions in 
these areas, as well as swelling and tenderness.  An X-ray 
study of the back was negative.  He was treated with 
continual hot packs, and had rapid improvement in his 
symptomatology.  

Additional VA treatment records show that the veteran was 
seen again for a sore back in October 1961.  November 1961 
records show that he continued to complain of a sore back, 
and that he had previously been admitted to the dispensary 
for observation.  He complained of pain over T7, with 
limitation of the range of motion.  There was no radiation of 
pain to the legs.  December 1961 records indicate that his 
back continued to ache, and that he had been involved in an 
automobile accident seven weeks previously.  An examination 
was negative, and the impression was lumbosacral strain.  

July 1962 records state that the veteran was involved in an 
automobile accident and sustained multiple bruises plus a 
laceration on his left wrist.  There was no indication of 
complaints or treatment concerning the veteran's back. 

The veteran was hospitalized for a week in January 1964 after 
being thrown from a dune buggy.  He reported that he struck 
his back on a radiator, then was flipped over and landed on 
his shoulder and back.  He was currently unable to place 
weight on his right leg.  The veteran had scraped an area on 
the lower left side of the back, which was very tender to 
touch.  Additional January 1964 records show that the veteran 
had sustained a direct trauma to the left paralumbar region, 
and that he was seen with complaints of severe left low back 
pain.  He had been unable to arise from the ground, and was 
transferred to the dispensary by ambulance.  On further 
examination, there was convexity of the lumbar spine to the 
right, with swelling and abrasions of the left suprailiac 
area and marked tenderness.  Straight leg raising was 
positive.  A neurological examination was normal.  An X-ray 
study was negative for evidence of fracture or dislocation.  
The veteran became afebrile on the second day, and rapidly 
regained motion of his lower extremities.  The diagnoses 
included a paralumbar contusion.  

The veteran was treated for complaints of right upper 
quadrant pain in February 1964.  An X-ray study of the 
abdomen showed slight deformity of the transverse processes 
of L2, L3, and L4 on the left suggesting previous trauma.  

The veteran underwent a medical examination at discharge in 
March 1964.  The spine was reported to be normal.  

The initial post service medical records to show treatment 
for a back disability are records from the veteran's 
chiropractor dated June 1982.  The relevant portion of the 
diagnosis included lumbosacral strain with lumbar 
myofibrositis.  The date of the first symptom or accident was 
June 1982.  The examination form inquired whether or not the 
condition was due to an auto accident, but the form was 
checked "no". 

VA treatment records dated December 1989 indicate that the 
veteran had some tenderness of the lumbosacral spine.  He 
reported back pain for the past 30 years.  The diagnosis was 
degenerative joint disease.  An X-ray study conducted at this 
time revealed an old compression deformity involving the 
superior and inferior end-plates of L2 associated with 
narrowing of the disc spaces between L1, L2, and L3, and 
associated with considerable anterior spurring with bony 
bridging at L1 to L2.  There was also a mild compression of 
the superior end plate of L3.  The examiner stated that these 
findings may or may not be secondary to old trauma.  There 
was also osteophytosis involving L3 and L4, and there was 
slight posterior narrowing of the L4 to L5 disc space.  These 
findings resulted in an impression of degenerative lumbar 
spondylosis with probably old mild secondary traumatic 
compression deformities as described, and mild lower lumbar 
disc derangement.  

The veteran was afforded a VA examination in April 1990.  He 
gave a history of a car accident in 1961, which he stated 
injured his neck.  He also reported a history of a low back 
injury due to a fall down a flight of stairs.  The veteran 
injured his lumbar spine in another car accident in 1964.  
Currently, he had occasional pain in the back that radiated 
to his lower legs, and numbness in both lower legs, with 
occasional muscle spasms.  An X-ray study conducted at this 
time revealed an old fracture involving the vertebral body of 
L2 with mild loss of height and degenerative change involving 
L1 to L2, and L2 to L3.  Following examination, the final 
diagnosis was injury to the lumbar spine and cervical spine 
by history.  

VA treatment records from 1992 include the findings of an X-
ray study of the spine conducted in February 1992.  The 
veteran was noted to have sustained a severe trauma one and a 
half years ago.  A view of the lumbar spine showed an old 
compression fracture of L2, with a large bridging osteophyte 
formation from L1 to L2.  The remainder of the vertebral body 
heights and disc spaces were maintained, and there was no 
evidence of acute fracture or subluxation.  March 1992 
records state that the veteran's backache was aggravated by a 
plane crash in 1989.  Additional March 1992 records state 
that the veteran had experienced chronic back pain since a 
plane crash one and a half years ago.  The findings of an X-
ray study included a compression fracture of L2, with 
degenerative changes.  

A private examination was conducted for the Social Security 
Administration in October 1992.  The veteran reported a 
history of longstanding joint pain, and complained of at 
least four motor vehicle accidents during military service, 
which resulted in multiple fractures of the thoracic, 
cervical, and lumbar spines.  In addition, the veteran had 
been in a private airplane crash two years ago, and had 
suffered injuries to his back and left wrist.  Currently, the 
veteran complained of constant lumbothoracic spine pain 
without radiation.  

The veteran appeared at a hearing before a hearing officer at 
the RO in May 1993.  He testified that he believed his 
current problems were the result of the injuries he sustained 
during active service.  He noted that he had been involved in 
three separate automobile accidents during service, as well 
as a fall down a flight of stairs.  He was also involved in 
an airplane crash after service, but said he did not sustain 
an injury to his back at that time.  The veteran stated that 
he had been receiving chiropractic help since the 1960's.  
See Transcript. 

A June 1993 letter from W. C., M.D. states that he cared for 
the veteran over twelve years ago, but that he no longer had 
his records.  The disability for which the veteran was 
treated was not identified.  

Private hospital records from April 1994 show that the 
veteran had been admitted two days after a skydiving 
accident.  He had been traveling at an estimated 50 to 90 
miles an hour when he struck the ground.  The veteran 
experienced immediate numbness in his back, buttocks, and 
legs.  A magnetic resonance imaging study revealed a burst 
fracture at L1 with significant bone in the canal, and 
evidence of an old L2 fracture.  Early stenosis was seen at 
L4 to L5.  The past medical history included a history of 
multiple trauma in the past.  The veteran reported that he 
lost consciousness four times due to four separate incidents 
during military service.  He states that he has a history of 
chronic pain, but that he has been maintaining.  During his 
hospitalization, the veteran underwent surgery for open 
reduction internal fixation of L1 burst fracture with 
transpedicular L1 decompression, partial body resection, 
Harrington rod instrumentation, and fusion using right iliac 
bone graft.  

Private treatment records from October 1994 show that the 
veteran was seen for follow up treatment.  The veteran 
complained that his bowels did not feel quite right.  
Otherwise, he was active.  He could bend over and get his 
fingertips about halfway between his knees and his toes.  His 
back was not uncomfortable on palpation.  An X-ray study 
looked great with a nice fusion.  The examiner opined that 
some of his residual symptoms were from before the accident, 
and some were from the bang on the spinal cord.  He added 
that these symptoms might improve over time, and he could 
continue to improve for up to two years after surgery.  

VA treatment records dated from 1996 are contained in the 
claims folder.  These records show treatment for several 
disabilities, including a low back disability.  February 1996 
records note chronic back pain.  In June 1996, the veteran 
stated that he had experienced back pain since 1964, but that 
this had worsened due to a sky diving accident.  November 
1996 records note a skydiving accident three years 
previously, and state that the veteran fractured his first 
lumbar vertebrae at that time, with residual numbness of the 
legs and feet.  

VA treatment records from March 1997 note chronic back pain, 
and state that the veteran sustained a traumatic spinal 
injury secondary to a skydiving accident three years ago.  
May 1997 records also note chronic pain syndrome, and state 
that the veteran has a neurogenic bladder due to his spinal 
cord injury.  June 1997 records say that the veteran is 
status post trauma to the back in 1994, and that he had 
undergone back surgery three years earlier.  His pain began 
immediately following surgery, but had increased in intensity 
over the past six months.  July 1997 VA treatment records 
report a history of four back injuries from 1960 to 1964.  
The veteran had experienced chronic low back pain from 1964, 
with radiation down the posterior aspect of both lower 
extremities.  He had undergone fusion of T10 to L3 three 
years previously as a result of a skydiving accident.  

March 1998 VA treatment records state that the veteran had 
not worked since 1989 due to back pain.  Other March 1998 
records state that the veteran reported a 35 year history of 
back pain, which had been worsened by a skydiving accident in 
1994.  This had resulted in a T10 to T11 burst fracture.  
Harrington rods had been surgically implanted in 1994.  
Additional March 1998 records state the veteran had undergone 
numerous back surgeries since a skydiving injury.  A computed 
tomography scan conducted in March 1998 was consistent with 
an extruded wrapped vacuum disc fragment, and moderate 
central canal stenosis at L4 to L5, with mild central canal 
stenosis at L3 to L4 also identified.  

The veteran was afforded a VA examination of the brain and 
spinal cord in March 2000.  He gave a history of being in a 
car that drove off a cliff in 1961.  The veteran reported 
having headaches and pain in the neck and his entire back at 
that time.  He returned to full duty a few weeks later with 
some headaches, and some neck and back pain.  The veteran 
fell down a flight of metal stairs in 1962.  He was 
hospitalized for one week, and put on light duty for three to 
four months.  Later in 1962, he was thrown from another car, 
and was hospitalized for 16 weeks.  He underwent surgery for 
his left wrist, and had sutures on his trunk.  He was thrown 
from another car in 1962, and was momentarily unconscious.  
He was in a civilian hospital for one week, but no major 
defect was diagnosed.  After service, the veteran sustained 
several more low back injuries in accidents involving a 
motorcycle, airplanes, and automobiles.  Most of these were 
relatively mild, but he had a skydiving accident in 1994.  
Following examination, the diagnoses stated that after 
multiple injuries to the veteran's neck and back beginning in 
military service, there was evidence of fairly marked 
lumbosacral root irritation and some sensory radiculopathy.  

An addendum to the March 2000 VA examination of the brain and 
spinal cord was submitted in June 2000.  The examiner noted 
that the veteran had sustained multiple injuries to his back 
and neck, and that he has the expected residuals which 
include fractures and disc disease.  The veteran still had 
fairly marked lumbosacral root irritation and mild sensory 
neuropathy affecting his feet.  

The veteran underwent a VA neurological examination in July 
2000.  The claims folder was reviewed in conjunction with the 
examination.  The veteran reported a number of accidents in 
his adult life, including motor vehicle accidents in July 
1961, July 1962, and January 1964, and a fall down some 
stairs in October 1961.  The February 1964 X-ray study that 
revealed a slight deformity of the transverse process of L2, 
L3, and L4 was noted.  Following service, the veteran 
reported accidents involving motorcycles, airplanes, and 
automobiles.  He was noted to have begun skydiving in 1978, 
and to have completed 1,939 jumps.  He had also run a 
marathon in 1981.  He had been in a skydiving accident in 
1994, which resulted in a month of hospitalization and spinal 
surgery.  The veteran also underwent an L4 laminectomy at a 
VA facility in March 1998.  The examiner stated that the 
veteran's current problems included low back pain.  
Significant pain started after the skydiving accident in 
1994.  On examination, lumbar lordosis was absent.  The range 
of motion of the lumbar spine was markedly decreased.  
Magnetic resonance imaging study revealed compression 
deformities of L2.  There was disc desiccation with 
discogenic marrow at the inferior endplate of L4 and superior 
endplate of the L5 vertebral body, as well as narrowing of 
the disc space.  The diagnoses and discussion stated that the 
veteran has a history of multiple automobile and motorcycle 
accidents, with a major skydiving accident in 1994 with 
residual cauda syndrome with neurogenic bladder, pain, and 
weakness.  The examiner stated that none of the accidents 
during service resulted in any fractures or other serious 
injuries or ongoing pain.  The 1994 injury had been the most 
severe, and had resulted in the events described by the 
examiner.  The examiner stated that the contribution of the 
injuries in service to the veteran's present musculo-skeletal 
problems, if any, appear to be small.  

After careful review of the veteran's contentions and the 
evidence of record, the Board finds that service connection 
for a slight deformity of the transverse processes of L2, L3, 
and L4 is warranted.  The veteran's February 1960 entrance 
examination states that his spine was normal.  However, the 
service medical records also show that the veteran was 
treated for back pain following a fall down some stairs in 
October 1961, and that he sustained a trauma to his lumbar 
spine in January 1964.  An X-ray study conducted in February 
1964 revealed the slight deformity of the transverse 
processes of L2, L3, and L4.  The veteran states that he has 
experienced back pain since discharge from service, and post 
service medical records indicate that he was seen for back 
pain and lumbosacral strain in June 1982.  October 1994 
private treatment records state that some of the veteran's 
residual symptoms were from his 1994 skydiving injury, but 
that others existed before the accident.  The current VA 
examinations have produced opinions that emphasize that the 
veteran's many post service injuries, in particular his 1994 
skydiving injury, are the cause of his most severe symptoms.  
The July 2000 VA examination in particular notes the February 
1964 X-ray study of the slight deformity of the transverse 
processes of L2, L3, and L4.  Although this examiner at first 
states that none of the accidents in service resulted in any 
serious injuries or pain, he also adds that any contribution 
to the veteran's present musculo-skeletal problems is small.  
At this juncture, the Board notes that service connection may 
be established for even a small amount of disability that was 
incurred due to active service, so long as there is current 
disability.  Therefore, as the evidence shows that the 
veteran developed a slight deformity of the transverse 
processes of L2, L3, and L4, the Board finds that service 
connection is warranted for this, and only this, disability.  
All reasonable doubt has been resolved in favor of the 
veteran in reaching this conclusion. 

The Board wishes to emphasize that this decision does not 
provide for service connection for disability attributable to 
the veteran's post service injuries, in particular his 1990 
airplane crash and his 1994 skydiving accident.  The medical 
records show that the veteran sustained a burst fracture of 
L1 in the 1994 skydiving accident.  The medical evidence as a 
whole shows, and the July 2000 VA examiner in particular 
opines that the veteran's 1994 injury was the most severe, 
and has resulted in most of his symptoms noted on 
examination.  All of the X-ray studies in service were 
negative for fractures, and the July 2000 examiner noted that 
the veteran did not sustain any fracture of the spine in 
service.  There is no evidence to show, and the veteran has 
not contended, that his inservice injury made him more 
susceptible to or otherwise aggravated his post service 
injuries.  Therefore, the preponderance of the evidence is 
against entitlement to service connection for symptoms that 
result from his burst fracture of L1 or his other fractured 
vertebrae, and the resulting impairment is not included in 
the grant of service connection.  

Organic Brain Syndrome and Memory Loss

The service medical records show that the veteran was seen 
following a car accident in July 1961.  He was not 
unconscious, and there was no nausea, vomiting, dizziness, a 
stiff neck, or blurred vision.  The veteran was oriented 
times three.  The physical examination was unremarkable 
except for abrasions and small lacerations of the right 
frontal area, which required that several small pieces of 
glass be removed.  The impression was abrasions of the 
frontal region.  These records did not note an injury to the 
veteran's head. 

The veteran was treated for a fall down some stairs in 
October 1961.  He was noted to have sustained abrasions of 
his back, left forearm, and the left lower extremity.  A 
physical examination was essentially unremarkable.  These 
records were negative for an injury to the veteran's head.  

The veteran was involved in an additional car accident in 
July 1962.  He was noted to have been a passenger in a car 
that overturned.  These records do not contain an indication 
of an injury to the head.  

April 1963 records show that the veteran was brought to the 
clinic by a dental officer who had extracted the left 
maxillary tooth, which had entered the left maxillary sinus.  
The veteran's only headache was in the posterior cervical 
region.  It was not localized, and there was no sinus 
tenderness.  

In January 1964, the veteran was treated after he was thrown 
out of a dune buggy.  He was noted to have struck his back 
when leaving the vehicle, which caused him to turn a flip and 
land on his shoulders and back.  He was unable to rise from 
the ground, and was taken by ambulance to a private hospital.  
These records are negative for an injury or complaints 
concerning the head.  

The veteran's head was found to be normal at the March 1964 
discharge examination.  The neurologic and psychiatric 
examinations were also normal.  

Post service medical records show that the veteran was 
admitted to a VA facility in September 1989 for treatment of 
alcohol dependence.  He stated that he was a beer drinker.  
He occasionally used pot, and had also used a cross spectrum 
of almost everything else, but alcohol was his drug of 
choice.  The discharge diagnoses included continuous alcohol 
dependence, and generalized anxiety disorder.  A history of a 
head injury was not noted. 

The veteran was afforded a VA examination in April 1990.  The 
history of his injuries in service was reviewed, but a head 
injury was not noted.  

In January 1991, the veteran underwent a private psychiatric 
examination.  Additional private medical records show that he 
was treated on several other occasions.  These records are 
negative for a diagnosis of organic brain syndrome or short 
term memory loss, and for a history of a head injury. 

VA hospital records dated February 1992 to March 1992 show 
that the veteran was admitted for the second time for 
treatment of chronic alcohol abuse.  He was noted to have 
been diagnosed with dysthymia six months prior to his 
admission.  The diagnoses included alcohol dependence, 
organic brain syndrome, history of head trauma, history of 
degenerative joint disease, and history of retinal injury.  
The hospital report did not contain any information regarding 
the diagnosis of a history of head injury.  

The veteran underwent an examination in October 1992 in 
conjunction with his claim for Social Security benefits.  The 
veteran's accidents during active service were noted, as was 
his 1990 airplane crash.  He considered himself an alcoholic, 
and stated that he used to drink 12 beers a day, but quit 
drinking in February 1992.  He also has a history of drug 
use, including marijuana, cocaine, mushrooms, amphetamines, 
and other drugs, but had stopped his drug use.  In summary, 
the veteran was noted to suffer from significant psychiatric 
impairment, and appeared to have schizophrenia or a dysthymic 
disorder.  The impressions included chronic alcohol abuse, 
history of polydrug use, schizophrenia, and dysthymic 
disorder.  A history of a head injury was not noted.  

At the May 1993 hearing, the veteran testified that he has a 
short term memory loss.  He states that he had a mental 
breakdown after discharge from active service in 1965.  The 
veteran says that he was told by a private doctor that his 
mental problems were the result of an injury to his head.  He 
did not recall undergoing any testing of his brain to 
determine if it had been damaged.  See Transcript. 

Private hospital records from April 1994 include records of 
the veteran's admission and his discharge summary from the 
hospitalization following his skydiving accident.  He gave a 
history of having lost consciousness four times due to four 
separate incidents during active service.  He had short-term 
memory deficits secondary to these traumas.  The veteran was 
also noted to drink one to two quarts of beer each day, and 
to smoke marijuana.  The additional diagnoses included short 
term memory deficit.  

VA treatment records from 1996 and 1997 show that the veteran 
was occasionally seen for psychiatric complaints.  May 1996 
records state that the veteran was tired of pain, and did not 
believe enough was being done to alleviate his pain.  The 
diagnoses included depression and anxiety secondary to pain, 
and personality disorder with narcissistic traits.  June 1996 
records note depression due to the veteran's physical 
disabilities.  The veteran continued to experience depression 
and anxiety in August 1996 and September 1996.  These records 
are negative for a history of head trauma, or for an opinion 
that relates the veteran's current diagnoses to a head trauma 
during service.  

March 1997 records include diagnoses of dysthymia and 
depression secondary to medical condition, anxiety, marijuana 
abuse, and episodic alcohol abuse.  April 1997 records 
include diagnoses of dysthymia, and mood disorder secondary 
to physical problems.  

VA treatment records dated April 1997 include a medical 
history of organic brain syndrome, per patient report.  

June 1998 VA psychiatric records state that the veteran 
suffered a head trauma during service.  He states that he now 
has impaired short term memory and difficulties with pattern 
recognition.  His medical history was also significant for 
use of two beers twice a week, and use of marijuana on a 
regular basis.  The assessment included anxiety disorder, not 
otherwise specified, rule out affective illness or depression 
or bipolar illness, marijuana abuse, rule out schizoid 
personality disorder, rule out obsessive compulsive 
personality disorder.  

The veteran was afforded a VA examination of the brain and 
spinal cord in March 2000.  He gave a history of being in a 
car that went off a cliff during service in 1961.  His last 
memory was being a passenger, than his next was being at a 
military base.  His symptoms included headaches.  The veteran 
also reported being thrown from a car in 1962.  He states 
that his last memory was seconds before impact, and that he 
came to in the ambulance.  The veteran reported that he was 
hospitalized for 16 weeks.  He added that he was thrown from 
a car on another occasion, and that he was momentarily 
unconscious.  Post service injuries included his 1994 
skydiving accident, and the veteran said that he had been 
unconscious for a few seconds on that occasion.  The veteran 
reported that he had a constant headache in the frontal and 
occipital region, which had been present ever since 1964.  
Following examination, the diagnoses did not include organic 
brain syndrome, short term memory loss, or any other residual 
impairment as a result of a head injury.  

An addendum to the March 2000 VA examination of the brain and 
spine was received in June 2000.  The examiner stated that it 
was possible that there were some residuals from the 
veteran's head injury, but that these would only be mild.  A 
psychiatric examination was recommended.  

The veteran was afforded a VA psychiatric examination in June 
2000.  He reported having short term memory loss, and 
difficulty seeing visual patterns.  He indicated that he had 
been knocked unconscious on several occasions during service.  
On mental status examination, the veteran's short term memory 
showed marked deficits, but his long term memory was 
unimpaired.  The diagnoses included anxiety disorder, not 
otherwise specified with obsessive compulsive features, and a 
depressive disorder not otherwise specified.  The conclusion 
added that the veteran had significant anger and anxiety due 
to his pain.  

The Board finds that service connection for the residuals of 
head injury to include organic brain syndrome and memory loss 
is not warranted.  The private hospital records from April 
1994 include a history of four injuries resulting in loss of 
consciousness during active service, and short term memory 
loss as a result of these injuries.  However, a thorough 
review of the service medical records is completely negative 
for evidence of a head injury, either in conjunction with the 
three automobile accidents in service, the fall down the 
stairs, or any other incident.  The records pertaining to the 
treatment of the first automobile accident in July 1961 
specifically states that the veteran was not unconscious, 
that there was no dizziness, stiff neck, or blurred vision, 
and that the veteran was oriented.  These records do not 
state that that the veteran struck his head.  Therefore, as 
the opinion that relates the veteran's short term memory loss 
to active service was based on a medical history that was 
provided by the veteran and is not supported by the evidence 
contained in the medical records, and as an opinion based 
upon an inaccurate factual premise has no probative value, it 
may not serve to establish a relationship between the 
veteran's current memory loss and active service.  Reonal v. 
Brown, 5 Vet. App. 458, 460-461 (1993), see also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

Similarly, the June 2000 addendum to the March 2000 
examination notes the possibility that there are mild 
residuals from the veteran's head injury.  This opinion is 
also an insufficient basis to establish entitlement to 
service connection.  It notes only a possibility of 
residuals, without indicating that it is as likely as not 
that there are current residuals of a head injury.  
Furthermore, it neither identifies the residuals in question, 
or indicates whether it refers to the alleged head injury in 
service or those that occurred after service.  Finally, the 
Board again notes that there is absolutely no reference in 
the service medical records to a head injury.  As for the 
March 1992 VA hospital records, these include a diagnosis of 
organic brain syndrome, as well as a history of head injury.  
However, these records do not state that the head injuries 
were sustained during service, or contain an opinion relating 
the organic brain syndrome to the head injury.  The remaining 
medical records contain various diagnosis of psychiatric 
disabilities such as schizophrenia, depression and anxiety, 
alcohol and drug use, and personality disorders, but do not 
contain an additional diagnosis of organic brain syndrome.  
The June 2000 VA examination noted short term memory loss 
without relating it to active service, but was negative for 
organic brain syndrome.  Therefore, as there is no medical 
evidence of a head injury during active service, and no 
medical opinion of any probative value that relates the 
veteran's claimed organic brain syndrome, short term memory 
loss, or other psychiatric disabilities to active service, 
entitlement to service connection is not merited.  



(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a slight deformity of 
the transverse processes of L2, L3, and L4, and nothing else, 
is granted.

Entitlement to service connection for the residuals of a head 
injury, to include organic brain syndrome and short term 
memory loss, is denied. 




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

